Case 20-12890-elf    Doc 36     Filed 03/19/21 Entered 03/19/21 15:08:25              Desc Main
                                Document      Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   PHILADELPHIA DIVISION


     IN RE: ANDRENITA HADDAD                          )
              Debtor(s)                               )      CHAPTER 13
                                                      )
     CREDIT ACCEPTANCE CORPORATION                    )      CASE NO. 20-12890 (ELF)
             Moving Party                             )
                                                      )
             v.                                       )      HEARING DATE: 4-13-21 at 9:30 AM
                                                      )
     ANDRENITA HADDAD                                 )
            Respondent(s)                             )      11 U.S.C. 362
                                                      )
     WILLIAM C. MILLER                                )
             Trustee                                  )
                                                      )
                                                      )
                                                      )
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

     TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Comes now Credit Acceptance Corporation (“Credit Acceptance”) filing this its Motion
     For Relief From The Automatic Stay (“Motion”), and in support thereof, would respectfully
     show:

             1. That on July 3, 2020, Andrenita Haddad filed a voluntary petition under Chapter 13 of
     the Bankruptcy Code.

             2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362 and
     28 U.S.C. 157 and 1334.
             3. On May 9, 2020, the Debtor entered into a retail installment contract for the purchase
     of a 2014 Acura MDX bearing vehicle identification number 5FRYD4H44EB048372. The
     contract was assigned to Credit Acceptance Corporation and the Debtor became indebted to
     Credit Acceptance in accordance with the terms of same. Credit Acceptance Corporation is
     designated as first lien holder on the title to the vehicle and holds a first purchase money security




                                                    Page 1
Case 20-12890-elf         Doc 36   Filed 03/19/21 Entered 03/19/21 15:08:25          Desc Main
                                   Document      Page 2 of 2


     interest in the vehicle. A true copy of the contract and title inquiry to the vehicle are annexed
     hereto as Exhibits A and B.
             4. As of March 17, 2021, the Debtor’s account with Credit Acceptance had a net loan
     balance of $21,157.94.
             5. According to the March 2021 NADA Official Used Car Guide, the vehicle has a
     current retail value of $18,900.00.
             6. The Debtor’s account is past due from December 9, 2020 to March 9, 2021 with
     arrears in the amount of $2,217.68.
             7. Credit Acceptance Corporation alleges that the automatic stay should be lifted for
     cause under 11 U.S.C. 362(d)(1) in that Credit Acceptance lacks adequate protection of its
     interest in the vehicle as evidenced by the following:
                      (a) The Debtor is failing to make payments to Credit Acceptance and is failing to
             provide Credit Acceptance with adequate protection.


             WHEREFORE PREMISES CONSIDERED, Credit Acceptance Corporation respectfully
     requests that upon final hearing of this Motion, (1) the automatic stay will be terminated as to
     Credit Acceptance to permit Credit Acceptance to seek its statutory and other available remedies;
     (2) that the stay terminate upon entry of this Order pursuant to the authority granted by
     Fed.R.Bank.P., Rule 4001(a)(3) and (3) Credit Acceptance be granted such other and further
     relief as is just.




     Respectfully submitted,

     /s/ William E. Craig
     William E. Craig
     Morton & Craig LLC
     110 Marter Avenue, Suite 301
     Moorestown, NJ 08057
     Phone: 856/866-0100, Fax: 856/722-1554
     Attorney ID: 92329
     Local Counsel for Credit Acceptance Corporation




                                                    Page 2
